DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 5/5/22.  Claims 1-15 are pending in the application.  Claims 12-15 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-4, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashio (US 2010/0057770), and further in view of Morisawa (US 2008/0228732).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashio in view of Morisawa, and further in view of Hamada (US 2007/0150475).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashio (US 2010/0057770), and further in view of Morisawa (US 2008/0228732).

With respect to claim 1, Kumashio teaches an information processing apparatus comprising: 
a memory configured to store a folder that is set to perform an operation related to a document due to the document being registered in the folder and a log of documents registered in the folder (Kumashio, pa 0032, The file management apparatus 100 further includes a cache memory 104 to provide the high speed data access for the CPU 102, and a system memory 106 & pa 0052, FIG. 3 illustrates a display screen 300, which displays a plurality of folders and a plurality of data files to be managed by the file management apparatus 100. … The left section displays thereon a plurality of folders 310 stored in the hard disk device 120. The right section displays thereon a list of data files 320, such as the document data, to be registered in one of the folders 310.); and 
one or more processors configured to perform control to display the log due to the document being selected, wherein the log is separate from a graphical representation of the document (Kumashio, pa 0032, The file management apparatus 100 includes a central processing unit (CPU) 102 & pa 0052, FIG. 3 illustrates a display screen 300, which displays a plurality of folders and a plurality of data files to be managed by the file management apparatus 100. … The left section displays thereon a plurality of folders 310 stored in the hard disk device 120. The right section displays thereon a list of data files 320, such as the document data, to be registered in one of the folders 310.).
Kumashio doesn't expressly discuss one or more processors configured to perform control to display the log due to the document being selected.
Morisawa teaches one or more processors configured to perform control to display the log due to the document being selected (Morisawa, Fig. 13 & pa 0127, When a document "specification investigative commission material", which is an operation target in the history, is clicked, the related function search means 309 searches the related function memorization means 312 for the function registered as a function related to check-out, which is an operation content in the history. Note that, in this embodiment, each function, such as check-in, check-out, delete, move and copy, is registered by the administrator user as a function related to the check-out (see FIG. 13). Therefore, in this embodiment, the identification information on these functions would be obtained by the above search.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kumashio with the teachings of Morisawa because it assists in showing the user appropriate information associated with their selection (Morisawa, pa 0016).

With respect to claim 2, Kumashio in view of Morisawa teaches the information processing apparatus according to Claim 1, wherein the log is displayed to include information on the folder having the document that is registered, and wherein the processor is configured to register the document that is selected in the folder due to performing an operation to move and register the document (Kumashio, pa 0066-0067, When the user performs processing to the classification folder 310a, such as registration, copying, or moving of the data file such as the document data file or the image data file, at S1001, the data management module 208 detects the processing performed by the user with respect to the classification folder 310a. (0067] At S1002, the data management module 208 analyzes the detected data file, extracts the classification information from the data file, and refers to the bibliographic items included in the extracted classification information. The data management module 208 specifies a folder that has been set with the name corresponding to the referred bibliographic item as a folder ("the registration folder") to which the detected data file is registered.).

With respect to claim 3, Kumashio in view of Morisawa teaches the information processing apparatus according to Claim 2, wherein the log includes a word extracted from the document that is registered (Kumashio, Fig. 3, log includes file name, size, and date, pa 0009, The controller device extracts classification information from the data file, which includes a plurality of bibliographic items relating to the contents of the data file. The controller device specifies a registration folder to which the data file is to be registered by specifying, layer by layer, the plurality of folders using the plurality of bibliographic items of the classification information. & pa 0057, The bibliographic items 510 stored in the table 500 each correspond to the bibliographic items stored in the data file. Any one of the bibliographic items 510 may be set as the classification information used for classifying the data file.), and 
wherein the processor is configured to register the document in the folder due to performing an operation to move the document to the folder or an operation to superimpose the document on the folder (Kumashio, pa 0066, When the user performs processing to the classification folder 310a, such as registration, copying, or moving of the data file such as the document data file or the image data file) 
and the word extracted from the document matching a word in the log (Kumashio, pa 0067, At S1002, the data management module 208 analyzes the detected data file, extracts the classification information from the data file, and refers to the bibliographic items included in the extracted classification information. The data management module 208 specifies a folder that has been set with the name corresponding to the referred bibliographic item as a folder ("the registration folder") to which the detected data file is registered.).

With respect to claim 4, Kumashio in view of Morisawa teaches the information processing apparatus according to Claim 2, wherein the processor is configured to register the document in the folder due to performing an operation to move the document to the folder or an operation to superimpose the document on the folder and a type of the document that is selected being similar to a type of a document registered in the folder (Kumashio, Fig. 10, step s1002 & pa 0066-0067, When the user performs processing to the classification folder 310a, such as registration, copying, or moving of the data file such as the document data file or the image data file, at S1001, the data management module 208 detects the processing performed by the user with respect to the classification folder 310a. … At S1002, the data management module 208 analyzes the detected data file, extracts the classification information from the data file, and refers to the bibliographic items included in the extracted classification information. The data management module 208 specifies a folder that has been set with the name corresponding to the referred bibliographic item as a folder ("the registration folder") to which the detected data file is registered).

With respect to claims 6-8, the limitations are essentially the same as claims 1, 3, and 4 and are thus rejected for the same reasons.

With respect to claims 10 and 11, the limitations are essentially the same as claim 1, in the form of a non-transitory computer readable medium, and are thus rejected for the same reasons.

With respect to claims 12-15, Kumashio in view of Morisawa teaches the information processing apparatus according to Claim 1, wherein the log is superimposed adjacent a graphical representation of the document (Morisawa, Fig. 4 &  13, graphical representation, “specification” icon in panel 404, log shown in panel 406, pa 0066).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashio in view of Morisawa, and further in view of Hamada (US 2007/0150475).


With respect to claim 5, Kumashio in view of Morisawa teaches the information processing apparatus according to Claim 2, as discussed above.
Hamada teaches wherein the processor is configured to display a warning against registering the document in the folder due to performing an operation to move the document to the folder or an operation to superimpose the document on the folder and a type of the document that is selected not being similar to a type of a document registered in the folder (Hamada, pa 0055, In step S303, the document registration unit 201 stores the document file designated in step S301 in the information storage unit 204. In step S304, the warning unit 203 generates a warning that the destination folder of the document file to be registered is improper as the open range condition. ).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kumashio in view of Morisawa with the teachings of Hamada because it informs a user of the improper document registration (Hamada, pa 0049).

With respect to claim 9, the limitations are essentially the same as claim 5 and are thus rejected for the same reasons.

Response to Amendment
35 U.S.C. 112 rejections
With regard to claims 2-9, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 2-9.  

Response to Arguments
35 U.S.C. 102 rejections
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Morisawa (US 2008/0228732).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169